                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


SEAN CHRISTOPHER CLEMMONS,

          Plaintiff,

v.                                         Civil Action No. 5:17CV62
                                                             (STAMP)
REGIONAL DIRECTOR, J. CARAWAY,
CHARLES WILLIAMS, EX-WARDEN,
MR. GREENFIELD, MICHAEL WEAVER,
EDDIE ANDERSON, ALICIA WILSON,
ANDREA HALL, SARAH HUDNALL,
ANDREA SMITH-POSEY,
LINDA CARPENTER, H. WILLIAMS
and UNITED STATES OF AMERICA,

          Defendants.


                    MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE
                   AND DENYING WITHOUT PREJUDICE
              PLAINTIFF’S MOTION TO AMEND COMPLAINT

                         I.   Background

     The pro se1 plaintiff, Sean Christopher Clemmons, a federal

inmate, filed a federal civil rights complaint pursuant to Bivens

v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971).   ECF Nos. 1 and 18.   In his Bivens complaint, the

plaintiff requests that the Court award him damages and injunctive

relief.   ECF No. 1 at 11; ECF No. 18 at 24.     The plaintiff also

later filed a civil action based on the Federal Tort Claims Act

(“FTCA”), and the Bivens action and the FTCA action were joined

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
together.     ECF No. 23.       In the plaintiff’s FTCA complaint, the

plaintiff alleges that he “was subjected to ‘ordinary negligence’

by the acts/omissions of the United States and its [Federal Bureau

of Prison’s (“FBOP”)] employees.”               ECF No. 33 at 6.      Specifically,

the plaintiff states that he “was neglected/delayed a colace

laxative medication that was prescribed for [him] by a free-world

‘MD’, GI - surgeon specialist - Salvatore Lanassa, concerning a

hemorrhoidectomy      procedure       that       was     performed    on   [him]    on

8/25/2015.”    Id. at 7.      Moreover, the plaintiff alleges that “[he]

was delayed an appointment date in reasonable time frame concerning

a referred/approved ‘colonoscopy diagnosis treatment’, to determine

why [he] was constantly bleeding ‘everyday’ during and after [his]

defecations, and why [he] was constantly having a yellow ‘pus’

drainage leakage coming from [his] rectal anus area.”                         Id.   The

plaintiff   also     states    that    he       was    denied   prescriptions,      was

threatened,    and   that     FBOP    employees         took    retaliatory    actions

against him.       Id. at 7-13.        Lastly, the plaintiff asserts that

“[he] was also delayed at different dates and times treatment from

the eye doctor.”      Id. at 14-15.

     The plaintiff then filed a motion for leave to amend his FTCA

complaint. ECF No. 83. Specifically, the plaintiff seeks to amend

“[his] Claim 4 and 5 (“FTCA”) claims concerning delay to a NEURO

Doctor and Claim 5 concerning excessive delay to a Glaucoma

Doctor.”    Id. at 1.         Specifically, the plaintiff states that


                                            2
“[t]hese new amended claim (if [he is] allowed to amend) will be

claims arising from the same transactions, occurrences, or series

of transaction or occurrences against the FBOP’s employees here at

FCI Jesup, GA., whom the United States (as a defendant) employ and

act by and through concerning these claims and this case at bar.”

Id.

        The defendants did not file a response to the plaintiff’s

motion for leave to amend.

        United States Magistrate Judge James P. Mazzone entered a

report    and   recommendation,   in       which   he   recommends   that   the

plaintiff’s motion for leave to amend be denied without prejudice

to the plaintiff’s right to file a complaint in the United States

District Court for the Southern District of Georgia.             ECF No. 106

at 2.

        The plaintiff then filed objections.             ECF No. 124.       The

plaintiff first states that the FTCA is an action against the

United States “as a whole an[d] [sic] a district should have

jurisdiction against the United States concerning any action no

matter what venue the claim was brought.”           Id. at 1.   Moreover, the

plaintiff asserts “that a district court no matter what venue it’s

in should have power and authority to use its long arm statute to

hold the United States liable for prosecution in a civil action,

because again this is a case against the ‘United States’ as a whole




                                       3
in its officials capacity and not as suing its employees in their

individual capacity under a Bivens constitutional action.”                Id.

                          II.    Applicable Law

      Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which objection is timely made.

      Because the plaintiff filed objections to the report and

recommendation, the magistrate judge’s recommendation will be

reviewed de novo as to those findings to which the plaintiff

objected.      As to those findings to which objections were not

filed, all findings and recommendations will be upheld unless they

are   “clearly    erroneous     or     contrary    to    law.”      28   U.S.C.

§ 636(b)(1)(A).    As the Supreme Court of the United States stated

in United States v. United States Gypsum Co., “a finding is

‘clearly erroneous’ when although there is evidence to support it,

the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

333 U.S. 364, 395 (1948).

                              III.   Discussion

      Upon   review,   this    Court    finds     that   in   his   report   and

recommendation, the magistrate judge correctly determined that the

claims underlying the issues which the plaintiff seeks to add to

his pending FTCA action took place at FCI Jesup, which is in the

jurisdiction of the United States District Court for the Southern


                                        4
District of Georgia.   ECF No. 106 at 2.     Since liability under the

FTCA is based on the law of the state where the event giving rise

to liability occurred, the magistrate judge properly concluded that

the United States District Court for the Southern District of

Georgia is the proper venue for the plaintiff’s claims that

occurred at FCI Jesup.   Id.

     Thus, this Court finds that the plaintiff’s pending motion to

amend should be denied without prejudice to the plaintiff’s right

to file a complaint in the United States District Court for the

Southern District of Georgia.   This Court finds no error in any of

the above determinations of the magistrate judge and thus upholds

his rulings.

                          IV.   Conclusion

     The report and recommendation of the magistrate judge (ECF No.

106) is hereby AFFIRMED and ADOPTED in its entirety.

     Accordingly, plaintiff’s motion for leave to amend (ECF No.

83) is hereby DENIED WITHOUT PREJUDICE to the plaintiff’s right to

file a complaint in the United States District Court for the

Southern District of Georgia.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to retain a copy of this memorandum

opinion and order and transmit a copy of this memorandum opinion

and order to counsel of record herein and to the pro se plaintiff

by certified mail.


                                  5
DATED:   October 16, 2019



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                            6
